                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                 :
                                          :          3:CR-19-09
                                          :
                v.                        :
                                          :         (JUDGE CAPUTO)
                                          :
BRUCE EVANS, SR. and BRUCE                :
EVANS, JR.                                :
           Defendants                     :


                                 PRETRIAL ORDER


         In order to eliminate unnecessary motions for discovery in this case, to

eliminate delays in the presentation of evidence and the examination of witnesses,

to expedite the trial pursuant to the provisions of the Speedy Trial Act of 1974, and

to set a time for the making of pretrial motions,

         IT IS HEREBY ORDERED THAT:

         1. Trial. The trial will commence with the drawing of a jury on MONDAY,

MARCH 18, 2019 at 9:30 a.m. in Wilkes-Barre, PA.

         2. Conference. No later than JANUARY 28, 2019, the United States

Attorney or one of his assistants and the attorney for the defendant shall meet in

the United States Attorney's office in Scranton, Pennsylvania, to discuss any

pretrial matters.

A written report describing the results of the conference shall be filed no later than

FEBRUARY 4, 2019. At the conference, counsel for the government shall:

                (a) Permit the attorney for the defendant to inspect and
                copy or photocopy any relevant written or recorded state-
ments or confessions made by the defendant or copies
thereof within the possession, custody, or control of the
government, the existence of which is known, or may
become known to the attorney for the government;

(b) Permit the attorney for the defendant to inspect and
copy or photocopy any relevant results or reports of physi-
cal or mental examinations, and of scientific tests or experi-
ments made in connection with the case, or copies thereof,
within the possession, custody or control of the
government, the existence of which is known or may
become known to the attorney for the government;

(c) Permit the attorney for the defendant to inspect and copy or
photograph any recorded testimony of the defendant before a grand
jury;

(d) Permit the attorney for the defendant to inspect and copy,
photocopy or photograph books, papers, documents, tangible
objects, buildings or places which are the property of the defendant
and which are within the possession, custody or control of the
government;

(e) Permit the attorney for the defendant to inspect and copy or
photocopy the defendant's prior criminal record in the possession of
the attorney for the government;

(f) Permit the attorney for the defendant to inspect, copy or
photocopy any exculpatory evidence within the purview of Brady v.
Maryland;

(g) If there are multiple defendants named in the indictment, and if
the government intends to introduce into evidence in its case in
chief a confession made to law enforcement authorities by one
defendant which names or makes mention of a co-defendant, then
the government shall make a copy of that statement or confession
available to counsel for the non-declarant defendant along with a
proposal for its redaction to conform with the requirements of Bruton
v. United States. If the government makes no such disclosure, the
confession may not be received at a joint trial of the declarant and
non-declarant defendants. If, within ten (10) days after receipt of
the confession and its redacted version, counsel for the non-
declarant defendant makes no objection to the redacted statement,
he will be deemed to have acceded to the admission of the redacted
statement into evidence.

                          -2-
        3. Reciprocal Discovery. The defendant shall provide government

counsel with reciprocal discovery pursuant to Federal Rule of Criminal Procedure

16(b)(1)(A) and (B).

        4. Disclosure Declined.

               (a) If, in the judgment of the United States Attorney it would
               be detrimental to the interests of justice to make any of the
               disclosures set forth in ¶2, disclosure may be declined, and
               defense counsel advised in writing of the declination on or
               before the date of the conference between counsel.

               (b) If the defendant seeks to challenge the declination he may
               move the court for relief in the following manner:

                  1) No later than seven (7) days after the
                  JANUARY 28, 2019 conference between coun-
                  sel, the defendant shall file a motion for discov-
                  ery or inspection;

                  2) The motion shall set forth (i) a statement
                  showing the date and time that the prescribed
                  conference between counsel was held; (ii) the
                  name of the Assistant United States Attorney
                  with whom the conference was held; (iii) all
                  matters which were agreed upon; and (iv) the
                  matters which are in dispute and which require
                  the court’s determination.

        5. Continuing Duty. Any duty of disclosure and discovery set forth herein

is a continuing one and the United States Attorney shall produce any additional

information gained by the government within ten (10) days after receipt thereof,

subject, however, to the provisions of the paragraph relating to declination of

disclosure. The defendant may move to challenge the declination with respect to




                                         -3-
such additional matters within seven (7) days after the government declines to

disclose the same.

        6. Pretrial Motions.

               (a) Discovery Motions. Discovery motions shall be filed by the
               deadlines established in paragraphs 2 and 4 of this Order.

               (b) In Limine Motions. Motions in limine shall be filed not less
               than ten (10) days prior to the date scheduled for jury selection.

               (c) Ex Parte Motions. All requests to the court for the issuance of
               subpoenas or writs of habeas corpus ad testificandum shall, except
               for good cause shown, be filed 10 days prior to the date set for
               drawing of the jury and shall state with specificity the proposed
               testimony of each witness and its relevance to the case. The
               witnesses shall be listed in the order of preference to the movant.

               (d) Other Pretrial Motions. All other pretrial motions shall be filed
               no later than FEBRUARY 12, 2019.

               (e) Concurrence by Opposing Counsel. All motions prior to trial
               shall be written, and shall, with the exception of ex parte motions,
               contain a certification by counsel for the movant that concurrence in
               the motion by opposing counsel has been sought and it has been
               either given or denied.

               (f) Documents Substantiating Motion. When allegations of fact
               are relied upon in support of a motion, all pertinent affidavits,
               transcripts, and other documents shall accompany the motion
               unless good cause is shown why they cannot be submitted at that
               time, in which event they shall be filed as soon as is reasonably
               possible.

               (g) Certificate of Service. Certificates of service shall be attached
               to the motion following the certificate of concurrence or non
               concurrence.

               (h) Pretrial Motions. Pretrial motions shall be accompanied by a
               supporting brief. If a supporting brief is not filed in conjunction with
               the motion, the motion will be deemed withdrawn, unless otherwise
               ordered by the court.



                                          -4-
                 A responsive brief shall be filed within 10 days of the filing of the
                 motion and brief unless service is by mail, in which case the
                 respondent shall have 13 days in which to respond.

                 A reply brief may be filed by the original movant in rebuttal to new
                 matter raised by the respondent's brief. Such a brief shall be filed
                 within 3 days after the filing of the responsive brief unless service of
                 the responsive brief is by mail, in which case the reply brief shall be
                 filed 6 days after filing of the responsive brief. The court reserves
                 the right to rule on any motion without benefit of a reply brief.

                 The court will not consider motions unless they are supported by
                 briefs which describe the factual background for the motion and cite
                 legal authority for the requested relief.


           7. Exhibits. The government shall pre-mark all exhibits which it intends to

introduce as part of its direct case and shall permit the attorney for the defendant to

inspect and copy these exhibits no later than ten (10) days prior to the commence-

ment of the trial. A set of such pre-marked documentary exhibits with an exhibit list

in duplicate should be turned over to the deputy clerk before or at the outset of trial.

The defendant's exhibits shall also be pre-marked but need not be disclosed until

actually used at trial. The government shall also pre-mark all Jencks Act materials

so that no trial delay is encountered when they are turned over to defendant's

counsel.

           8. Authenticity of Exhibits. The authenticity of all exhibits examined by

defense counsel pursuant to the provisions of ¶7 of this order will be deemed to

have been accepted by the defendant unless defense counsel files with the court at

least five (5) days prior to the date of the drawing of the jury, or if the case is to be




                                            -5-
tried by the court, five (5) days prior to the date the first jury is drawn for another

case on the same trial list,

                (a) a notice that the authenticity of the particular
                exhibit or exhibits will be contested by the defendant
                at the trial;

                (b) a statement delineating why the authenticity of
                each particular exhibit is being challenged; and

                (c) a certificate that the challenge to authenticity is
                being made in good faith.

         9. Chain of Possession. When defense counsel has examined an

exhibit pursuant to this order, the chain of possession of the exhibit will be deemed

to have been accepted by the defendant unless defense counsel files with the court

at the time set forth in the previous paragraph relating to notice of challenge of

authenticity of exhibits,

                (a) a notice that the chain of possession of the exhibit will be
                contested by the defendant at trial; and

                (b) a certification that the challenge to the chain of
                possession is being made in good faith.


         10. Scientific Analysis. When the government has disclosed to defense

counsel at the conference set forth in ¶2 the scientific analysis of an exhibit

proposed to be introduced at the trial by the government which has been

determined by an expert in the field of science involved, the scientific analysis of

the exhibit will be deemed admissible in evidence unless defense counsel files with

the court at the time set forth in ¶8 relating to notice of challenge of authenticity of

exhibits a notice that the scientific analysis of the exhibit will be contested.


                                            -6-
         11. Witness Statements. Counsel shall pre-mark all statements which

must be produced pursuant to Federal Rule of Criminal Procedure 26.2 so that no

trial delay is encountered at the time the statements are turned over. Voluntary

disclosure at a time earlier than that mandated by the rule is encouraged in order to

avoid delays in trial.

         12. Plea Bargains. All plea bargains shall be reduced to writing prior to

the guilty plea hearing and shall be executed by all parties at the hearing prior to

the entry of the guilty plea. A copy of the proposed plea bargain shall be submitted

to the court prior to the hearing scheduled for the entry of the plea.

         13. Jury Selection. The Court will conduct voir dire. Counsel shall

submit proposed additional voir dire questions to the Court three (3) days prior to

the date jury selection is originally scheduled.

         14. Cancelled or Delayed Proceedings.          In the event of inclement

weather, no earlier than 7:00 a.m. on the day of the proceeding counsel are

directed to call (570) 346-7277. W hen the recorded greeting answers, dial zero

and counsel will be advised as to whether the proceeding is canceled or delayed.

         15. Conflict with Rules of Court and Prior Order. Should any provision

of this order conflict with any Rule of the United States District Court for the Middle

District of Pennsylvania or any standing order of this court or district, such

conflicting provision of this order shall control and the rule of court or standing order

shall be suspended in the captioned action to the ex tent that it conflicts with this




                                           -7-
order. If any provision of this order conflicts with a prior order of this case, such

prior order shall be revoked to the extent that it conflicts with this order.

           16. Procedure for Effecting Interim Payment to Court Appointed

Counsel. If counsel considers this case complex or expects the case to be of an

extended duration where it would be a hardship not to receive interim payments of

counsel fees, counsel shall file a motion requesting such interim payments as

follows:

                 a. Within the Statutory Limit.        If counsel does not expect to

exceed the statutory limit set forth in 18 U.S.C. § 3006A(d)(2), counsel shall file a

motion for interim payments and a proposed form of order which complies in

substance with the requirements of Chapter II, Part C of the Guidelines for the

Administration                 of     the        Criminal           Justice         Act

(http://jnet.ao.dcn/Guide/Volume_7/Section_A/Chapter_2.html#partC) including that

each interim voucher be assigned a number, be submitted on a regular schedule

and designated an interim or final voucher, and be supported by detailed and

itemized time and expense statements.

                 b.   Above the Statutory Limit. If counsel does expect to exceed

the statutory limit set forth in 18 U.S.C. § 3006A(d)(2) or if it is reasonably

foreseeable that the statutory limit will be exceeded, in addition to the requirements

set forth in paragraph a. above, counsel shall attach as an exhibit to the motion for

interim payments an order from the Chief Judge of the Court of Appeals, or his or

her delegate, approving an interim payment procedure.



                                           -8-
        No requests for interim payment will be approved unless counsel comply

with the procedure outlined above. All payment vouchers submitted for the Court’s

approval shall be sequentially numbered and designated either interim or final.




Date: JANUARY 24, 2019                        /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge




                                        -9-
